In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                               No. 02-18-00218-CV

JACQUETTA LOMOSI, Appellant              §    On Appeal from County Court at
                                              Law No. 1

                                         §    of Tarrant County (2018-003129-1)
V.
                                         §    March 21, 2019

WOODFAM MANG, Appellee                   §    Opinion by Justice Birdwell

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. We vacate the trial court’s judgment and dismiss the

appeal as moot.


                                    SECOND DISTRICT COURT OF APPEALS


                                    By /s/ Wade Birdwell
                                       Justice Wade Birdwell